Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 2-7, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, a secure variable indicium on the substrate hidden by the scratch-off coating, the at least one secure variable indicium comprising a vector graphic forming a printed image wherein the vector graphic is at a location on the substrate and linked to unprinted generated secure variable indicia in a non-vector graphic format composite image positioned in the same location as the at least one secure variable indicium.
Referring to claims 8-13, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, a scratch-off-coating protected document, created from a generated but not printed set of secure variable indicia in the non-vector graphic format, comprising a set of vector graphic variable secure indicia printed at locations on the substrate and linked to the non-printed set of secure variable indicia in the non-vector graphic format image.
Referring to claims 14-19, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, a scratch-off-coating protected document comprising a digitally imaged secure portion on the substrate and comprising secure variable indicia, the secure variable indicia:

(ii) linked via middleware to unprinted raster formatted variable indicia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
18 December 2021